Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 11, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151619                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 151619
  v                                                                  COA: 316332
                                                                     Gogebic CC: 2012-000215-FC
  KENNETH WAYNE PETERS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the application for leave to appeal is DISMISSED in
  light of the certified copy of the certificate of defendant-appellant’s death being filed with
  the clerk of the Court. See People v Posby, 459 Mich. 21, 22 (1998); People v Peters, 449
Mich. 515, 521-522 (1995); People v Weston, 348 NW2d 262 (1984).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 11, 2016
                                                                                Clerk